Title: To George Washington from James Davidson, 29 September 1772
From: Davidson, James
To: Washington, George



Sir
London 29th Septr 1772

I had the Honour of Receiving your Letter with instructions concerning your Saines I shall always pay due attention to the contents I perswade myself you’ll say I have fulfild your instructions given me in these 3 saines which I heartily hope will come safe to your Hands & hope at the same time they will be in time for the intended fishery. am not Afraid but they will meet with your Approbation And if you Should see any alteration wanting if you’ll be so Obliging as to send a line in the same Channel it Shall be attended too with Great Care. Your Order his for the Corks to be put on flat ways I have only put them on upon the 65 fath. Saine for these Reasons we have tryd that Method before w[it]h every other invension for the Satisfaction of our Fishermen here but they have assurd us they realy do not bear the net up so well for they are oblig’d to be tyd on so tight that the twine Cuts them and are much apter to break and after all in Dragg the Net they will Swim Sideways Now Sr you’ll readily see the

above inconveniences I have also put 6 floats in the middle 2 together for to Shew the Center of the Net Likewise the Length of Nettg 120 fath. for the 80 fathom the other 2 in proportion I now enter upon Tanning this you may assure yourself they are pritty well wore if you have them Tand for we are obligd to Hawle them in and out to take the Tan & after that hawlg them about to Get them thoroughly dry before we Can possible pack them or else they wd soon rot And among the Hundreds of Saines I sent Abroad Last Year or this I only tand one besides yours therefore have not tand any of these I think the ¾ Inch Mashes that I have put in in the middle of the Netts this Y[ea]r will be a Cure for the maladie you mention of the herrings hangg in the Mash for last year I only put Inch Mashes which upon Examination you’ll soon perceive therefore Sr I intreat the Honour of a Line wether or no the 2 above ¾ Mashes ansr the purpose I have taperd them away at the ends too Inch & ½. I am Sir Your most Obliged Humble Servant

James Davidson

